DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim 1; “protective” is unclear; whereas protection is not specified a mechanical, electrical etc; whereas; protection may denote varying structural, functional and/or additional attributes which causes a claim to be amenable to more than one plausible claim construction including protection from impact, EMI, and/or liquid by sealing etc., each of which may be classified in various areas and/or constitute different inventions.  Regarding Claim(s) 9-15; “the first protective connection system a first connector device comprises… -a first mechanical connector” asserted in lines 1-2, and 4-6 is unclear; whereas the first protective connection system to provide a releasable electrical and mechanical connection is already asserted in claim 1 lines 7-9 and thus “the second protective connection system comprises: a second connector device” in lines 2-3 and 9-11 is also unclear; whereas it appears claim 1 line 8 also asserts the second protective connection system.  As such, it cannot be readily ascertained if the same or additional electrical and mechanical connectors are respectively asserted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, and 16-17, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Rainbow 2019/0052081).
Regarding Claim 1; Rainbow discloses a power supply system (electrical-power system—as set forth by para. 0001), comprising: a main unit comprising a protective main housing and a distribution circuit disposed in 5the protective main housing (as constituted by common control module-30 which selectively and independently controls switching elements of different modules 62—as set forth by para.’s 0033 and 0036; and further defines a housing as constituted by being keyed, secured with a seal, secured with physical attachment points and interfaces for rods and screw and further sized, shaped with geometric shapes—as set forth by para.’s 0039-0041); a first module unit comprising a first protective module housing and a first electric module disposed in the first protective module housing (where para.’s 0042-0045 discloses further discloses modules 26 similar to switching modules 126 including a housing 176 comprising electrical insulator 188 and having I/O connectors, a PCB and switching element 62); a passive cooling system for cooling of the main unit and the first module unit (as set forth by para. 0047—where the module 126 includes a respective set of heat sinks/fins and cooling air for passive cooling); a first protective connection system (conductive connector adapted for connecting conductor 64 such as sprung connector 189 in which protection is constituted by insulators 184, 186—para.’s 0045 and 0047); and 10a second protective connection system (as constituted by another conductive connector for an adjacent switching module 26/126, adapted for connecting conductor 64 such as sprung connector 189 in which protection is constituted by insulators 184, 186 to maintain electrical contact with conductor 64—para.’s 0045 and 0047), wherein the first protective connection system is configured to provide a releasable electrical and mechanical connection between the main unit and the first module unit (as constituted by the already disclosed sprung connector); wherein the passive cooling system comprises cooling fins disposed on an outer surface of the first protective module housing (as depicted by Fig. 3 and/or via 190-Fig. 4).  

15Regarding Claim 2; Rainbow discloses the power supply system according to claim 1, wherein the power supply system further comprises a second module unit comprising a second protective module housing and a second electric module disposed in the second protective module housing (as constituted by the adjacent switching module 26/126 including a housing 176 comprising electrical insulator 188 and having I/O connectors, a PCB a respective switch 62 thereof—para.’s 0042-0045), wherein the second protective connection system is configured to provide a releasable electrical and mechanical 20connection between the main unit and the second module unit (as constituted by another sprung connector).  

Regarding Claim 3; Rainbow discloses the power supply system according to claim 1, wherein the first module unit comprises a converter module unit, wherein the first electric module comprises an active power converter for converting one type of power to another type of power (as set forth by para.’s 0001 and 0050).  

Regarding Claim 4; Rainbow discloses the power supply system according to claim 2, wherein the second module unit 25comprises a converter module unit, wherein the second electric module comprises an active power converter for converting one type of power to another type of power (as set forth by para.’s 0001 and 0050 and further disclosed by para.’s 0016, 0021, and 0030).  

Regarding Claim 5; Rainbow discloses the power supply system according to claim 2, wherein at least one of the first protective module housing and the second protective module housing comprises: a first module housing section; a second module housing section; and 5a module sealing element sealingly engaged between the first module housing section and the second module housing section, where the module sealing element is oriented in a vertical module sealing plane (MSP) during operation of the power supply system (as constituted by seal between 26 and 30—para. 0041).  

Regarding Claim 6; Rainbow discloses the power supply system according to claim 1, wherein the power supply system is configured to allow at least one of the following during operation of the power supply system: 10connect a further module unit to the main unit; disconnect a module unit from the main unit.  

Regarding Claim 7; Rainbow discloses the power supply system according to claim 1, wherein the module unit is mechanically secured to the main unit by means of a securing element accessible from the inside of the main housing (via locating pin 74 aligned and physically secured therebetween—as depicted by Fig. 3).  

15Regarding Claim 8; Rainbow discloses the power supply system according to claim 1, wherein the protective module housing is made of a thermally conducting material and is a part of the cooling system (as constituted by fins thereof—as depicted by Fig.’s 3 or 4).
  
Regarding Claim 16; Rainbow discloses the power supply system according to claim 1, wherein at least one of the first module unit and the second module unit comprises at least one of a first converter module unit for 25converting alternating current (AC) power to direct current (DC) power and a second converter module unit for converting DC power to AC power (as set forth by para.’s 0001 and 0050 and further disclosed by para.’s 0016, 0021, and 0030).  

Regarding Claim 17; Rainbow discloses the power supply system according to claim 1, wherein the distribution circuit comprises a data communication module (as set forth by para.’s 0034 and 0037-0038—whereas communicative bus tabs 70 and communication interface-60 provide data from the main unit of 30 along the distribution circuit).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835